United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2805
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

           Jose Corio-Raymundo, also known as Jose Raymundo-Corio

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: April 17, 2019
                               Filed: April 22, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Following a jury trial, Jose Corio-Raymundo was found guilty of knowingly
using a forged identification document as evidence of authorized employment, in
violation of 18 U.S.C. § 1546(a), and of misusing for tax purposes a social security
number not assigned to him, in violation of 42 U.S.C. § 408(a)(7)(B). The district
court1 sentenced Corio-Raymundo to six months in prison and three years of
supervised release, and he appeals, challenging the sufficiency of the evidence
supporting the jury verdict and the reasonableness of the sentence.

       The evidence at trial established, in part, that Corio-Raymundo acknowledged
his work ineligibility during an encounter with an Immigration and Customs
Enforcement employee earlier in the year before he provided an employer with a
Form I-9 and a Form W-4 bearing his name and a social security account number
assigned to another person, as well as a fraudulent version of a social security card
with Corio-Raymundo’s name and that same social security account number. Viewed
in a light most favorable to the verdict, this evidence was sufficient to prove the
elements of the offenses beyond a reasonable doubt. See United States v.
Machorro-Xochicale, 840 F.3d 545, 548 (8th Cir. 2016) (setting forth standard of
review and elements of offenses), cert. denied, 137 S. Ct. 1214 (2017). We also reject
Corio-Raymundo’s challenge to the reasonableness of his six-month prison sentence
because we conclude that the district court, after considering the 18 U.S.C. § 3553(a)
sentencing factors, did not abuse it’s discretion. See United States v. Callaway, 762
F.3d 754, 760-61 (8th Cir. 2014) (presuming reasonableness of within-Guidelines
sentence).

      The judgment is affirmed.
                     ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-